IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

VICTOR KEITH WILSON,                   NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-0373

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed March 16, 2016.

Petition for Writ of Mandamus -- Original Jurisdiction.

Victor Keith Wilson, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of mandamus is dismissed. See Logan v. State, 846 So. 2d

472 (Fla. 2003).

RAY, BILBREY, and JAY, JJ., CONCUR.